Citation Nr: 1549444	
Decision Date: 11/23/15    Archive Date: 11/25/15

DOCKET NO.  12-35 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a left arm disorder, claimed as nerve damage, to include as secondary to service-connected left wrist tendonitis.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from January 1993 to April 1993 and November 1993 to July 1994.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.


REMAND

Following a thorough review of the evidence of record, the Board finds an additional remand is required.

The Board remanded the Veteran's claim in March 2015 to obtain a new VA examination and opinion.  The Veteran underwent a May 2015 VA peripheral neuropathy examination, however, he refused to complete electromyography (EMG) testing in connection with that examination.  As such, the examiner was left to provide a diagnosis and opinion regarding the Veteran's claimed nerve damage based on the physical examination, the Veteran's lay statements, and the evidence of record.  At the examination, the Veteran informed the examiner that he injured his left wrist when he was climbing a ladder and a fellow soldier stepped on his hand.  The examiner checked the box acknowledging that the Veteran had a peripheral nerve condition or peripheral neuropathy and then indicated that no definitive diagnosis could be provided as the Veteran cancelled his appointment for the scheduled EMG.  The examiner found it was "possible that the Veteran experienced some ulnar tunnel entrapment that resolved over time," and found that the original injury where the "Veteran's hand was stepped on in service [] would be highly unlikely cause to any neuropathy proximal to the injury as typically neuropathies would occur distally."

A review of the Veteran's service treatment records reflects that he injured his right hand, not his left wrist, when a soldier stepped on it and that he injured his left wrist during service when he heard a "pop" with pronation supination movement.  The Board finds the May 2015 opinion is based on an inaccurate factual premise regarding the original injury and that a new examination and opinion is required.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an incomplete or inaccurate factual premise).

Further, the May 2015 opinion does not acknowledge or reconcile the conflicting evidence of record with physical findings of nerve impairment and diagnoses of carpal tunnel syndrome.  Specifically, at an October 2009 VA examination, the examiner found the Veteran's left wrist limitations were due to neuropathy but that neuropathy was not a service connected condition.  November 2009 and March 2010 private medical reports documented positive Phalen and Tinel signs and assessed carpal tunnel syndrome.  Positive Phalen and Tinel signs were also documented at all VA examinations dated October 2009, March 2011, and May 2015.  A positive Phalen sign reflects carpal tunnel syndrome and a positive Tinel sign is indicative of a partial lesion or beginning regeneration of a nerve.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1714, 1716 (32nd ed. 2012).  The March 2010 private medical report found altered sensation medial nerve involvement and indicated that "tendonitis causes carpal tunnel," however, there was no rationale for that statement.

Based on the foregoing, the Board finds a new VA examination and opinion is required, which is based on an accurate factual background regarding the Veteran's in-service injury and which reconciles any conflicting evidence of record.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.

Regardless of the Veteran's response, the RO must obtain the Veteran's outstanding VA medical treatment records.

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  The Veteran must be afforded the appropriate VA examination to determine whether any nerve damage, to include carpal tunnel syndrome and neuropathy, is related to his military service.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished, to include an EMG.  The claims file, in the form of electronic records, must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.

Specifically, the examiner must review and consider:

* The Veteran's service treatment records documenting his in-service injury to his left wrist;

* The October 2009, March 2011, and May 2015 VA examinations and opinions;

* Private medical reports dated November 2009 and March 2010 and the March 2010 private physician statement that that tendonitis causes carpal tunnel syndrome; and

* EMG studies dated October 2009 and March 2011.

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state:

* Whether any currently or previously diagnosed left arm nerve damage, to include carpal tunnel syndrome and/or neuropathy, is related to the Veteran's active duty service, to include the in-service injury to the Veteran's left wrist where he heard a "pop" with pronation supination movement.

* Whether any currently or previously diagnosed left arm nerve damage, to include carpal tunnel syndrome and/or neuropathy, is due to or aggravated by the Veteran's service connected left wrist tendonitis.

In the event the Veteran fails to report for the examination or refuses to participate in testing scheduled in conjunction with the examination, the examiner must still provide the requested opinions based on the evidence of record.

A complete rationale for all opinions must be provided.  If the examiner determines there are no current diagnoses of carpal tunnel syndrome or nerve damage, or that any nerve damage or carpal tunnel syndrome is not related to the Veteran's service-connected left wrist tendonitis, the examiner must reconcile this finding with the other opinions of record, to include:

* The November 2009 and March 2010 private medical opinions diagnosing carpal tunnel syndrome and the March 2010 private physician statement that tendonitis causes carpal tunnel syndrome;

* The March 2009 EMG finding nerve impairment; and

* The positive Phalen and Tinel signs documented in the November 2009 and March 2010 private medical reports and in the October 2009, March 2011, and May 2015 VA examination reports.

If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  The RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  The examination report must be reviewed by the RO to ensure that it is in complete compliance with the directives of this remand.  If deficient in any manner, the RO must implement corrective procedures at once.

5.  After completing the above actions, and any additional development deemed necessary, the RO must readjudicate the Veteran's claim.  If any benefit on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

